PER CURIAM.
This is an action to recover damages for injuries to plaintiff’s goods resulting from water coming through from the roof of a building. The plaintiff was tenant of the defendant’s building. The trial court dismissed the complaint at the close of plaintiff’s case. If the action is predicated upon the lease, this defendant cannot be held, for the 'lease provided for written notice to the landlord of any defect, which notice was not given. If the action is predicated upon negligence, no case is made against the defendant.
Judgment must be affirmed, with costs.